Mr. Justice Scholfield delivered the opinion of the court. Abstract of the Decision. 1. Intoxicating liquors, § 158*—when instruction erroneous as ignoring element of good faith. In the prosecution of a druggist for selling intoxicating liquor in anti-saloon territory, where the evidence showed that the alleged liquor was a compound containing a large percentage of alcohol, instructions given for the People ignoring the element of good faith on the part of defendant and therefore requiring a conviction though he sold the compound in good faith for medicinal purposes and not as a shift or device to evade the law, held erroneous. 2. Intoxicating liquors, § 158*—when instruction erroneous as assuming facts. In a prosecution of an indictment for selling intoxicating liquor in anti-saloon territory, an instruction is erroneous if it assumes the defendant sold such liquor in such territory. 3. Criminal law, § 308*—sufficiency of instruction. In a criminal case, an instruction directing the jury to find the defendant guilty without requiring the jury to find from the evidence beyond a reasonable doubt is erroneous.